Case 1:17-cv-O4179-DLC Document 195 Filed 04/30/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT O`E` NEW YORK

 

 

 

 

 
   

 

______________________________________ X
- 17cv41?9(DLc)
sEcUR:TIEs a EXCHANGE CoMMIss:oN,
oRDER
Plaintiffs,
_"'_ §"ns"§i: jr §
ALPINE sEcURITIEs coRPORATION, §§T,73 @TTW? §
l . … "'-hr?-"W '=!.”H’J I‘-?‘% §
: § _'_§ ;‘i€.i“sf"d).{_,;'zf:.i£.;i swiss .» §
Defendant. : §5`@
...................................... X \

 

 

DENISE COTE, District Judqe:
On December ll, 2018, the Court ruled on the SEC’s motion

for summary judgment in this action. SEC v. Alpine Sec. Corp.,

 

354 F. Supp. 3d 396 (S.D.N.Y. 2018) (“Opinion”). The SEC has
decided not to proceed to trial on those aspects of this
litigation on which it did not prevail on summary judgment. Its
brief in support of its request for remedies is due May 3, 2019.

Through a series of applications, the parties have
requested assistance in pinninq down with precision the impact
of the summary judgment rulings on individual suspicious
activity reports (“SARS”). At a conference on April 12, the
Court resolved all remaining issues but one, which is addressed
in this Order.

The remaining dispute concerns SARs filed by Alpine that
omitted basic customer information in the SAR narrative. Alpine

asserted that it had no duty to file these SARs and therefore

 

Case 1:17-cv-O4179-DLC Document 195 Filed 04/30/19 Page 2 of 3

that the deficiencies did not violate SAR regulations. ld; at
439. The Opinion found that Customers A and E had significant
“related” litigation, and therefore the SEC had carried its
burden of showing that Alpine had a duty to file the SARs
reporting these customers’ substantial deposits of low-priced
securities (“LPS”). As for a third customer, Customer C, the
Opinion found that Alpine had a duty to file those SARs if the
SAR narrative reported that Alpine was filing the SAR “because
of the potentially suspicious nature of depositing large volumes
of shares involving a low-priced security.” Where the SAR
narrative did not include a statement that Alpine itself
considered the transaction suspicious, then summary judgment was
denied. ld; at 440.

It is now apparent that 495 SARs for Customer A were filed
before the announcement of its “related” litigation, and that
there were no other red flags identified by the SEC when it
moved for summary judgment that would have required the filing
of these SARs pursuant to the rulings in the Opinion.1 The SEC

seeks to add these 495 SARs to those on which summary judgment

 

l After the Opinion was issued, the SEC calculated that the
extraordinary size of the deposits for 20 of these SARs would
have required their filing, if one applied the rulings made in
the Opinion. §ee Alpine, 354 F. Supp. 3d at 437~38. This post-
summary judgment calculation is untimely. While the calculation
might support a directed verdict at trial, the SEC has not been
given permission to expand the scope of its summary judgment
motion.

 

 

Case 1:17-cv-O4179-DLC Document 195 Filed 04/30/19 Page 3 of 3

has been granted. Its application is denied.

The SEC argues that the frequency and high volume of the
large deposits of LPS by Customer A were sufficient to create a
duty to file these SARs. The Opinion did not grant summary
judgment based on such an argument, and its terms will not be
expanded now.

Accordingly, it is hereby

 

ORDERED that summary judgment is entered as to 1,010 SARs.

SO ORDERED:

 

Dated: New York, New York
April 30, 2019

 

alarm

b NISE coTE
United S ates District Judge

 

